—Appeal by the *775defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 12, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the prosecutor’s summation is unpreserved for appellate review (see, People v Comer, 73 NY2d 955, 956-957; People v Medina, 53 NY2d 951, 953; People v Lewis, 175 AD2d 885, 886; People v Escalera, 220 AD2d 259). In any event, upon consideration of the record as a whole (see, People v D’Alessandro, 184 AD2d 114), this claim is without merit. The prosecutor’s remarks constituted fair comment on the evidence and were an appropriate response to defense counsel’s summation (see, People v Ceus, 207 AD2d 905; People v Kirkland, 199 AD2d 54, 55; People v Wright, 182 AD2d 793; People v Pruna, 177 AD2d 519; People v Lewis, supra).
Likewise unpreserved for appellate review is the defendant’s contention that the trial court’s justification charge was improper because, in explaining the objective portion of the charge, it failed to reiterate or refer to the factors it set forth in its explanation of the subjective portion of the charge (see, People v Bernard, 222 AD2d 599; People v Noor, 177 AD2d 517). In any event, the court’s charge to the jury on the defense of justification (see, Penal Law § 35.15) was proper, as the court employed the charge recommended in the pattern jury instructions (see, 1 CJI[NY] PL 35.15 [2] [a], at 871-873; People v Bernard, supra).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions raised in his pro se supplemental brief are without merit. Bracken, J. P., O’Brien, Copertino and Altman, JJ., concur.